EXHIBIT 10.3 HOME FEDERAL BANCORP, INC. OF LOUISIANA EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the 21st day of February 2009, between Home Federal Bancorp, Inc. of Louisiana, a Federal corporation (the “Corporation” or the “Employer”), and Daniel R. Herndon (the “Executive”). WITNESSETH: WHEREAS, the Executive is currently employed as Chairman, President and Chief Executive Officer of the Corporation; WHEREAS, the Executive is currently employed as Chairman, President and Chief Executive Officer of Home Federal Savings and Loan Association, a federally chartered savings association (the “Association”) and the wholly owned subsidiary of the Corporation; WHEREAS, the Corporation desires to assure itself of the continued availability of the Executive’s services as provided in this Agreement; WHEREAS, the Executive is willing to serve the Corporation on the terms and conditions hereinafter set forth; and WHEREAS, the Executive is concurrently entering into a separate employment agreement with the Association (the “Association Agreement”). NOW THEREFORE, in consideration of the mutual agreements herein contained, and upon the other terms and conditions hereinafter provided, the Corporation and the Executive hereby agree as follows: 1.Definitions.The following words and terms shall have the meanings set forth below for the purposes of this Agreement: (a)Annual Compensation.The Executive’s “Annual Compensation” for purposes of determining severance payable under this Agreement shall be deemed to mean the sum of (i)the annual rate of Base Salary as of the Date of Termination, and (ii) the cash bonus, if any, earned by the Executive for the calendar year immediately preceding the year in which the Date of Termination occurs. (b)Base Salary.“Base Salary” shall have the meaning set forth in Section 3(a) hereof. (c)Cause.
